Citation Nr: 1532704	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  14-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, claimed as degenerative joint disease.

2.  Entitlement to service connection for a chronic liver disease, to include hepatitis B.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to service connection for a left shoulder disorder, claimed as degenerative joint disease and adhesive capsulitis.

5.  Entitlement to service connection for right hand disorder, claimed as Dupuytren's contracture.

6.  Entitlement to service connection for obstructive sleep apnea.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Veteran represented by:	Noncommissioned Officers Association


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2011 and August 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board also observes in the Veteran's original July 2010 claim, he ambiguously contended that he has Dupuytren's contracture of the hand.  The Veteran did not specify which hand and the June 2011 rating decision denied service connection for the left hand.  The Board notes, however, in adjudicating the claim, the RO indicated that there was no disability shown of either hand.  The Veteran subsequently indicated in a September 2012 statement that it is not his left hand but his right hand that is affected.  The Board notes that the June 2014 statement of the case addressed the right hand.  Therefore, such issue has been characterized as shown on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1. A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of the Veteran's service discharge.

2.  There is no competent, probative evidence of any current hepatitis infection or chronic liver disease prior to, or during, the pendency of the claim.
 
3.  The Veteran did not incur a head injury that resulted in a TBI during service and, at no time prior to, or during, the pendency of the claim does he have a diagnosis of a TBI.

4.  A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and arthritis did not manifest within one year of the Veteran's service discharge.

5.  A right hand disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.
 
6.  Obstructive sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident during service.

7.  The Veteran's only service-connected disability consists of tinnitus, currently evaluated as 10 percent disabling.  

8.  The Veteran reported in his application for TDIU that he has education through high school and has work experience as a surgical technician; he also reported therein that he became too disabled to work in April 2011. 

9.  The Veteran's service-connected disability does not prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014). 

2.  The criteria for service connection for chronic liver disease, to include hepatitis B, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
 
4.  The criteria for service connection for a left shoulder disorder have not been met. 38 U.S.C.A. §§ 1101, 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).
 
5.  The criteria for service connection for a right hand disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
 
6.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  The criteria for TDIU have not been met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In August 2010, October 2010, and June 2011, the RO provided timely VCAA notice that met the aforementioned requirements.  Specifically, the notice provided all criteria to substantiate a claim for service connection and explained the appellant's and VA's respective responsibilities to obtain relevant evidence.  Such letter also advised him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. Thus, the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, he has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA. The evidence of record contains the Veteran's service treatment records (STRs), post-service VA, private, and Ireland Army Community Hospital records, and records of award of Social Security Administration (SSA) disability benefits.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claims that has not been requested or obtained. 

Additionally, the Veteran was afforded VA examinations in September 2010, July 2011, and March 2014 in connection with the current claims other than that pertaining to obstructive sleep apnea.  The Board finds that, collectively, the VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination. The opinions, particularly the March 2014 opinions, considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding such issues decided herein has been met.  

The Board notes the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim for service connection for obstructive sleep apnea; however, the Board finds that such is not necessary to decide the issue.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Specifically, as relevant to the Veteran's claim for service connection for obstructive sleep apnea, his service treatment records are negative for any complaints, treatment, or diagnoses referable to such disorder.  Moreover, while there is a current diagnosis of sleep apnea, there is no competent and credible evidence indicating that such may be related to the Veteran's military service.  In this regard, as will be discussed herein, the Board finds the Veteran's statements regarding the onset and continuity of symptomatology referable to such disorder to be not credible, and as a layperson, he is not competent to offer an etiological opinion.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide such claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis and cirrhosis of the liver, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Cervical Spine Disorder

The Veteran contends that he has a cervical spine disorder due to his military service.  STRs show no specific complaints of, or treatment for, a cervical spine disorder.  A February 1993 service retirement examination noted that the Veteran's cervical spine was normal upon clinical evaluation.  In a February 1993 Report of Medical History (RMH), the Veteran reported swollen or painful points, and arthritis, rheumatism, or bursitis.  He indicated that he was told he had arthritis in his joints.  The Board notes, however, he did not report problems relevant to his cervical spine. 

Post-service treatment records include a February 2005 MRI from Ireland Army Community Hospital (IACH), in Fort Knox, KY that documents degenerative disk disease of the cervical spine.  Records from IACH also record, among others, continuous treatment for cervical spine disability.  A May 2012 treatment record associated with the Veteran's SSA disability file documents the Veteran's report that his cervical spine started bothering him in 2004.

On September 2010 VA spine examination, the Veteran reported that he developed neck problems after retiring from the Army.  He indicated that he never sought treatment for cervical spine problems while in service.  He stated that he has constant neck pain that is worsened with certain movements.  The examiner noted degenerative disc disease of the cervical spine with foraminal narrowing (with no evidence of cervical radiculopathy, per electromyelogram (EMG)).  The VA examiner opined that it was at least as likely as not that the cervical spine disability was caused by or the result of the Veteran's military service, specifically as it was probably due to his work as an operating room technician; however, the examiner then stated that there was no documentation of neck pain in service and no documentation of any chronic neck/cervical spine disability until more than 12 years after his separation from active duty service.  The examiner was asked to clarify this opinion, given that no documentation of a cervical spine problem existed until many years after service, the examiner furnished an addendum to this report in February 2011.  In the February 2011 addendum opinion, the examiner stated that she could not resolve this discrepancy without resorting to mere speculation.  She indicated that she believed that the Veteran's cervical spine problem was chronic, and that it was likely due to his job as an operating room technician, and that his  service treatment records were incomplete, causing gaps in the record that may have contained more information pertaining to this matter.

In his July 2011 notice of disagreement, the Veteran stated that he was seen several times during active duty for neck pain and stated that on his retirement physical examination, he reported swollen or painful joints, arthritis, rheumatism or bursitis.

In May 2011, the RO received the Veteran's complete STRs.  As such, he was afforded another VA examination in March 2014.  At such time, the Veteran indicated that it was unclear when he was diagnosed with arthritis of his cervical spine.  He reported that he experiences daily neck pain with stiffness.  The examiner noted a diagnosis of cervical spine disability in 2005 with an EMG negative for cervical radiculopathy.  Cervical spine degenerative disc disease was diagnosed.  The Veteran indicated that he left his job in 2011 as an Operating Room manager due to his neck pain as well as shoulder and cognitive impairment.  After a complete review of the Veteran's file, to include all received service treatment records, the examiner opined that the cervical spine disability was less likely than not incurred in or caused by an claimed in-service injury, event, or illness.  The examiner reasoned that there was no neck disability or condition shown in service, and the Veteran indicated upon service retirement examination that he did not experience bone or joint deformities, or any recurrent pain.  The examiner noted that there was no evidence in the STRs to indicate cervical trauma or cervical neck pain or strain.  She noted that the Veteran's cervical neck disability was not diagnosed until 2005, more than 12 years after the Veteran was separated from service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder.  In this regard, the Board places great probative weight on the March 2014 VA examiner's opinion that the Veteran's disability was not related to his service, as there was no evidence of cervical trauma or strain during service, the Veteran denied any cervical spine symptoms at his retirement examination, and degenerative disc disease was not diagnosed until 2005, 12 years after the Veteran was discharged from active duty.  As such, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the March 2014 VA examiner's opinion. 

The Board also observes that, in the September 2010 VA examination report, the examiner suggests the Veteran's current disk degeneration is related to his in-service occupation as an operating room technician.  The Board notes, however, the examiner also noted in the opinion as well as a February 2011 addendum opinion that not all of the STRs were associated with the file and that she could not resolve this discrepancy without resorting to mere speculation.  Although she indicated that she believed that the Veteran's cervical spine problem was chronic, and that it was likely due to his job as an operating room technician, there is no indication that the service retirement clinical evaluation was associated in the record at the time, which showed the Veteran's neck was normal upon clinical evaluation.  Therefore, the Board accords no probative weight to such opinion as it does not consider all of the relevant evidence of record.  Id. 

The Board notes that the Veteran has generally contended on his own behalf that his neck disorder is related to his service.  The Veteran is competent to report his symptoms or matters within his own personal knowledge, to include his current neck symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's neck disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a neck disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system, to include the impact previous injuries have on the cervical spine. 

Therefore, while the Veteran is competent to describe his purported symptoms of a neck disorder during service as well as its current manifestations, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service neck complaints and treatment, and his claimed neck disorder.  In contrast, the March 2014 VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's lack of in-service neck complaints as well as the current nature of his neck disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he has experienced continuous neck symptoms since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and, therefore, accords no probative weight to such contentions. 

In this regard, while the Veteran has alleged that he has experienced continuous cervical spine symptoms since service and that he was seen during service, he offered no neck complaints in his February 1993 RMH.  He vaguely reported in his February 1993 RMH that he was told he had arthritis, however, did not address his neck.  Moreover, a February 1993 service discharge examination found the Veteran's neck to be normal, and the Veteran specifically denied bone or joint deformities, and recurrent pain.  Further, during the September 2010 VA examination he indicated that he was not seen in service for any cervical spine complaints.  Additionally, in a May 2012 SSA record, the Veteran reported neck pain that started in 2004.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset of his neck condition and/or symptoms to be not credible.

In this regard, the Board has also considered whether service connection is warranted on a presumptive basis for the Veteran's neck disorder.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis in his neck to a degree of 10 percent within the one year following his active duty service discharge in February 1993.  In this regard, the Veteran' service treatment records are negative for such disease.  Moreover, as previously discussed, the Veteran's statements regarding a continuity of neck symptomatology have been determined to be not credible.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Therefore, the Board finds that the Veteran's neck disorder was not shown to be causally or etiologically related to any disease, injury, or incident during service, to include any purported in-service neck complaints, and arthritis did not manifest within one year of his service discharge.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Liver Disease, to include Hepatitis B

The Veteran contends that he has a chronic liver disease, claimed as hepatitis B, due to his military service.  Specifically, he indicates that his military occupation as an operating room technician placed him at risk for a liver disorder.  

The Veteran's STRs include several laboratory results that note his anti-HB's were nonreactive/negative.  See February 1988, July 1990, and February 1993 STRs.  The July 1990 report indicates the Veteran's past medical history was negative except for past brief exposure to ethylene oxide.  All risk factors for liver disease/hepatitis were negative, but it was noted that he had traveled all over Europe. Overall impression was that of mildly elevated liver function tests and mild microcytic anemia of "questionable etiology."  The Veteran was told to return for a follow-up visit one month later.  A report dated August 1990 shows he had "mildly elevated" liver function test scores (LFT's).  The overall impression was "abnormal LFT's (mildly) - probably normal for patient."  An ultrasound of the Veteran's gallbladder and biliary and hepatic tract dated was also fully normal.  No diagnosis of any chronic liver disease, to include hepatitis, was documented in his STRs.  On February 1993 service separation examination, the Veteran reported that he was concerned over having elevated liver function tests while on active duty as he had been exposed to ethylene oxide and waste anesthesia gases while working as an operating room technician.  LFTs were not elevated on retirement examination.

On the Veteran's August 2010 claim, he indicated that he worked as a surgical technician for 17 years and that he contracted hepatitis B while performing his job due to needle sticks.  He noted that on his retirement physical the examiner noted positive HBsAg and elevated LFTs.  

Post-service treatment records show no specific treatment for a liver disorder.

On September 2010 VA examination, the examiner noted that the Veteran was diagnosed with hepatitis B and had elevated liver function tests in 1990.  It was noted that his only risk factor for (viral) hepatitis B was blood-borne contamination via operating room equipment and patients.  There was no evidence showing any treatment for hepatitis B while in service and the Veteran denied having ever had a liver biopsy.  The Veteran reported current complaints of chronic fatigue, malaise, and weight loss.  He denied having been seen by a digestive systems/ gastrointestinal (GI) specialist in the recent past, nor had he had any recent LFT testing.  He denied any alcohol or drug abuse.  Physical examination revealed that his liver size and consistency were normal but he had abdominal, right middle quadrant, tenderness.  There was no evidence of ascites.  Laboratory testing  showed that the HBsAg was negative, HBcAb was negative and hepatitis C was negative.  The HBsAb was less than 10 mIU/ml.  The VA examiner stated that no diagnosis of hepatitis B could be given at this time because this disease was not present.  The examiner reported that the hepatitis B was noted on the military February 1993 separation examination; however, this was the Veteran's own subjective report/diagnosis and this was not confirmed by a physician.

On his July 2011 notice of disagreement, the Veteran reiterated his contentions that he had hepatitis B while on active duty.  On March 2014 VA examination, the Veteran reported daily fatigue due to his liver disorder.  The examiner noted that the most recent December 2013 diagnostic laboratory results were all normal.  After a detailed review of the entire record, to include all STRs with in-service test results that had been associated with the claims file since the September 2010 VA examination, the examiner opined that the Veteran's claimed liver disease, to include hepatitis B, was not incurred in or caused by any in-service injury, event or illness.  The examiner reasoned that there was no evidence in the STRs to indicate that the Veteran was diagnosed with any liver disease to include hepatitis B.  She noted that the Veteran did have several blood draws indicating elevated liver enzymes and he also had liver enzymes normalized upon retirement.  The examiner also noted that the most recent liver enzymes testing in December 2013 were also normal.  The examiner noted that, while the Veteran reported chronic fatigue, she indicated that such could be a symptom of his diagnosed sleep apnea.  

The examiner also noted that, although the Veteran did have risks of hepatitis B exposure while working as an operating room surgical technician, there is no indication in his records of him being seen by occupational health for an accidental needle stick or receiving treatment.  The examiner noted that such incidents were reportable and the Veteran would have been seen and followed by Occupational Health.  Such procedures were in place for accidental needle sticks during the Veteran's time in service.  

The examiner also noted the Veteran's contentions that his HBsAg was positive or reactive.  However, she indicated that this is not accurate; rather, his HBsAg was non-reactive, indicating that he did not have the hepatitis B infection; acute or chronic.  She noted that the Veteran's HBsAg was not reactive in February 2, 1993, nor in September 2010, which indicates he did not have the infection and did not form antibodies to it.  She noted that if the test was positive, which was noted one time in July 1990 it could also indicate he responded successfully in forming antibodies against hepatitis B by receiving a vaccine or was exposed to hepatitis B and recovered from an acute infection and cleared the virus.  The examiner went on to explain, despite the one reactive HBsAb in July 1990, as noted, this could have meant the Veteran formed antibodies but cleared the infection with no residuals, meaning no chronic infection and more likely was due to receiving the vaccine which is why his HAVAB was reactive, meaning he received the hepatitis B and A vaccine to form antibodies to be protected from the diseases.  She noted that this titer can also fall too low if the vaccine has lost its effectiveness which may indicate a booster is needed or that a person is a non-responder and does not form an acceptable level of antibodies to protect them when given the vaccine.  Based on her analysis, she again concluded that it is less likely than not that Veteran's claimed "chronic liver disease" is due to his duties as an operating room technician while on active duty.  There is no current evidence in review of Veteran's medical records that he has an acute or chronic liver disease condition/disability that is under treatment and was caused by his time in-service.

The Board places great probative weight on the March 2014 VA examiner's opinion as the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the March 2014 VA examiner's opinion. 

Consequently, the Board finds that service connection for chronic liver disease, to include hepatitis B, is not warranted because there is no competent medical evidence that the Veteran has either disease during the period of time covered by this appeal.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of liver disease or hepatitis B prior to the filing of the Veteran's claim. 

The Board acknowledges the Veteran's report that he believed a positive test was obtained in February 1990 and that hepatitis B was diagnosed while in service.  However, the preponderance of the evidence and the clearly labelled test results quoted by the most recent VA examiner in March 2014 show only negative test results for current hepatitis viral infection or antibodies indicating previous exposure.  Nevertheless, the examiner noted with regards to the positive February 1990 results that the Veteran was possibly previously exposed to hepatitis B in service based on a test that showed the presence of antibodies but that the results showed no chronicity of the viral infection.  This opinion is consistent with all the primary care treatment records that list several separate ongoing illnesses, but are completely silent for any diagnosis or treatment of current hepatitis or chronic liver disease.  

In addition to the medical evidence, the Board has considered the assertions of the Veteran that he has chronic liver disease, to include hepatitis B; however, none of this evidence provides a basis for allowance of the claim.  As indicated above, the claim turns on the medical matters of current hepatitis infection and current liver disease.  Although the Board acknowledges the Veteran's lay statements, diagnoses for these diseases require clinical expertise and interpretation of testing and imaging by medical professionals.  

For all the foregoing reasons, the Board finds that the claim for service connection for chronic liver disease, to include hepatitis B must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Residuals of TBI

The Veteran contends that he suffers from residuals of a TBI he incurred in service.  

The Veteran's STRs contain a clinical record dated in August 1976 that shows he suffered heat exhaustion in connection with a closed head injury of "frontal skull fracture."  On his February 1993 retirement physical, he subjectively reported having experienced dizziness or fainting spells, head injury, and periods of unconsciousness.  The examining physician made no comments or annotations regarding these issues on this report.  Clinical evaluation of the head was normal.  No specific diagnosis of "traumatic brain injury" was documented in the service treatment records.

On a July 2011 VA traumatic brain injury examination, the examiner reviewed the Veteran's entire claims file and all evidence contained in it in conjunction with the evaluation.  The examiner referenced a CT scan of the Veteran's head from the Hardin Memorial Hospital dated February 21, 2007 that showed "the calvaria is intact, no findings of fracture.  The ventricles are normal in size.  They are midline in position.  There is no mass effect.  There is minimal cortical atrophy.  There is no intracranial hemorrhage.  There are no areas of abnormal parenchymal density to indicate edema, mass or infarction." 

At such examination, the Veteran reported that during service he was participating in a company flag football game at a time when it was very warm.  He collapsed on the field and hit his head on rock.  He woke up in the emergency room vomiting and was given a diagnosis of heat exhaustion with a closed head injury/concussion/ closed skull fracture.  The Veteran indicated that he stayed in the hospital for three to five days. After this incident, he experienced occasional dizzy spells with two episodes in the last five years where he gets dizzy and falls.  He told the examiner that over the past two to five years he felt as though he has memory issues such as forgetting to pay bills and an inability to remember his locker number at work even though he has had the same locker for years.  The Veteran explained that he had retired from work as a surgical technician after 18 years in part because he was afraid that he would happen to forget some important detail that would harm someone else.  The Veteran reported that his primary care provider prescribed him Prozac for fatigue and decreased energy.  The Veteran denied having headaches.  The Veteran was subsequently sent for a VA neuropsychiatric evaluation to assess his perceived short and long term memory loss as well as cognitive functioning.

On August 2011 VA neuropsychiatric evaluation, the VA examiner noted that the Veteran's cognitive performance that was largely within normal limits, with most tests of language, visuospatial skills, attention, concentration, visuomotor processing speed, multi-tasking, reasoning, judgment, learning and memory being intact.  The Veteran showed mildly reduced processing speed on one task and mildly qualitative distractibility, impulsivity, and perseverative tendencies.  Still, most tests were within expected limits and, overall, there was no evidence for neurologic dysfunction, or clinically significant emotional distress.  The examiner opined, with respect to the Veteran's history of in-service head injury, that the available evidence suggested that at most the Veteran experienced one mild to moderate concussion, which occurred 35 years ago.  The examiner noted that the Veteran had noticed no cognitive symptoms until 2-3 years ago, and overall, he minimized any concerns, indicating that his wife's perception of his forgetfulness was exaggerated.  The examiner noted that the Veteran was reportedly independent for all of his activities of daily living, with no known occupational problems during the 35 years since his in-service concussion, which she indicated that any sequelae of the concussion was likely mild and had a minimal if any effect on his daily functioning.  The examiner's diagnosis was "Person with Feared complaint for whom no diagnosis was given."  The examiner concluded that according to the neuropsychological testing, the Veteran remained cognitively capable of independently managing all activities of daily living, including work, financial chores, and driving.  As the Veteran did not report or display a clinically significant level of emotional distress, no psychological recommendations were relevant.

After a review of the results from the August 2011 evaluation, a VA physician opined that the Veteran's current condition was not caused by or a result of an in-service concussion.  The physician reasoned that Veteran's initial injury occurred in 1976.  The physician noted that no head file was found in the STRs and, since the Veteran was unconscious upon arrival to ER, he doesn't know or cannot remember if one was done.  There was no clinical evidence in the STRs to support post residuals symptoms such as headache, head pain, or seizures.  There is no further visits by Veteran for any neurological or psychological symptoms.  Fourteen years later in 2007 the Veteran did have another syncope episode and hit his head, but there were no residuals seen on a CT scan of the brain.  There are no records indicating any follow-up for residuals from this episode.  The examiner concluded, based on the clinical evidence of the physical examination and neuropsychiatric testing with evaluation, there is no objective clinical evidence to support that Veteran's current "residuals" of head injury are related to his injury during service.  Therefore the Veteran's current "residuals" of head injury are not related to or caused by the football injury or concussion in service.

The Board places great probative weight on the VA examiners' opinions as the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VA examiners' opinion. 

Furthermore, the Veteran's post-service treatment records are entirely negative for any diagnosis of a TBI.  In this regard, while his complaints, as noted above, have been recorded, such have not been ascribed to a TBI.  Indeed, the July 2011 and August 2011 VA examiners indicate that, while the Veteran suffered an in-service head injury in 1976, the he has had no residuals from such injury some 35 years ago.  Further, the examiners also noted that there was no neurological evidence to render a clinical diagnosis with regards to a TBI.  The Veteran was noted to be independent in all areas of daily living with no known occupational problems.  Moreover, an August 2012 MRI of the brain performed at IACH was normal.

In this regard, the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, matters of a medical diagnosis for disabilities not capable of lay observation are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, the Veteran does not have the appropriate medical training and expertise to competently self-diagnose a TBI, or relate any symptomatology to such a diagnosis.  Specifically, TBI is a very specific type of neurological disorder and, while the Veteran is competent to describe symptoms, he is not capable of identifying the cause of such symptoms.  Moreover, such a diagnosis generally require specialized testing, to include diagnostic imaging tests.  Therefore, his lay assertions in this regard have no probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In the instant case, the probative evidence of record fails to demonstrate current diagnosis of a TBI at any point during the appeal period.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of a TBI prior to the filing of the Veteran's claim. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a TBI either before or during the pendency of the claim, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra. 
Consequently, the Board finds that although the Veteran incurred a concussion during service in 1976, such did not result in a TBI during service and, at no time prior to, or during, the pendency of the claim does he have a diagnosis of a TBI.  Therefore, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a TBI.  As such, that doctrine is not applicable in the instant claim, and such must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

D.  Left Shoulder Disorder

The Veteran contends that his left shoulder disorder is due to his military service.  The STRs contain no complaints of, treatment for, a left shoulder disorder.  On February 1993 service retirement examination, the Veteran reported swollen or painful points, and arthritis, rheumatism, or bursitis; however, he specifically denied a painful or trick shoulder or elbow.  Clinical evaluation of his upper extremities was normal.

Post-service treatment records include a medical treatment report from Hardin Memorial Hospital dated November 2007 that shows the Veteran had a frozen left shoulder and that he was involved in physical therapy for the problem.  He indicated that his left shoulder had been painful for approximately 8 or 9 months. The Veteran told the treating physician that he attributed his left upper extremity pain, numbness, and tingling to his herniated nucleus pulposus and degenerative disc disease of the cervical spine.  He denied that there had been any injury to his cervical spine.  Final diagnosis was that of adhesive capsulitis of the left shoulder.

On September 2010 VA examination, the Veteran reported that he developed shoulder pain while stationed in Germany.  He indicated he was seen in sick call on several occasions.  The VA examiner indicated that there was no evidence of any degenerative joint disease of the left shoulder per x-rays, but rather the Veteran had shoulder pain referred from his neck/cervical spine.  The examiner went on to state that she could not link the Veteran's left shoulder disability to his military service without resorting to mere speculation because there was no objective medical evidence showing a confirmed clinical diagnosis of or treatment for any chronic left shoulder disability in service.  

On March 2014 VA examination, the Veteran reiterated continued left shoulder complaints.  He indicated that he was unable to lift his arm above the shoulder area.  The examiner referenced a June 2012 MRI of the left shoulder from IACH that shows, among others, AC joint with tiny undersurface boney spurring.  The examiner reviewed the Veteran's entire claims file, to include all STRs that had been associated with the claims file since the September 2010 VA examination, and opined that the current left shoulder disability was less likely than not incurred in or caused by any event, injury, or illness in service.  She reasoned that the Veteran's STRs did not include any evidence that the Veteran's current left shoulder arthritis was noted in service.  Additionally, there was no evidence of left adhesive shoulder capsulitis complaints or left shoulder trauma or injury or left shoulder arthritis during service.  She noted that the Veteran was left shoulder adhesive capsulitis was diagnosed in 2007, almost 14 years post-service and the left shoulder arthritis was diagnosed in 2012, almost 19 years post-service.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left shoulder disorder.  In this regard, the Board places great probative weight on the March 2014 VA examiner's opinion that the Veteran's disability was not related to his service, as there was no evidence of left shoulder trauma, injury, adhesive capsulitis, or arthritis during service and the adhesive shoulder capsulitis was diagnosed in 2007, 14 years after the Veteran was discharged from active duty; and arthritis was diagnosed in 2012, 19 years after the Veteran was discharged from active duty.  As such, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the March 2014 VA examiner's opinion. 
The Board notes that the Veteran has generally contended on his own behalf that his left shoulder disorder is related to his service.  The Veteran is competent to report his symptoms or matters within his own personal knowledge, to include his current left shoulder symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left shoulder disorder and any instance of his service to be complex in nature.  See Woehlaert, supra.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a left shoulder disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system, to include the impact previous injuries have on the left upper extremity. 

Therefore, while the Veteran is competent to describe his purported symptoms of a left shoulder disorder during service as well as its current manifestations, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his claimed in-service left shoulder complaints and treatment, and his current left shoulder disorder.  In contrast, the March 2014 VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's lack of in-service left shoulder complaints as well as the current nature of his left shoulder disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he has experienced continuous left shoulder symptoms since service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and, therefore, accords no probative weight to such contentions. 

In this regard, while the Veteran has alleged that he has experienced continuous left shoulder symptoms since service, he offered no left shoulder complaints in his February 1993 RMH, and in fact denied any painful or trick shoulder.  He vaguely reported in his February 1998 RMH that he was told he had arthritis, however, he did not address his left shoulder.  Moreover, a February 1993 service discharge examination found the Veteran's upper extremities to be normal.  Further, in a November 2007 treatment record from Hardin Memorial Hospital, the Veteran indicated that he started to experience left shoulder symptoms 8 to 9 months prior.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset of his left shoulder condition and/or symptoms to be not credible.

In this regard, the Board has also considered whether service connection is warranted on a presumptive basis for the Veteran's left shoulder disorder.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis in his left shoulder to a degree of 10 percent within the one year following his active duty service discharge in February 1993.  In this regard, the Veteran' service treatment records are negative for such disease.  Moreover, as previously discussed, the Veteran's statements regarding a continuity of left shoulder symptomatology have been determined to be not credible.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Therefore, the Board finds that the Veteran's left shoulder disorder was not shown to be causally or etiologically related to any disease, injury, or incident during service, to include any purported in-service left shoulder complaints, and arthritis did not manifest within one year of his service discharge.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

E.  Right Hand Disorder 

As noted in the Introduction, the Veteran's July 2010 claim did not specify which hand for which he was claiming service connection.  He indicated that such condition began in 2009, and was a result of his military service.  The Veteran did finally indicate that he was seeking service connection for a right hand disorder.  

The STRs include a January 1980 x-ray report of the Veteran's right hand that showed no significant abnormalities.  A January 1981 X-ray report of the Veteran's right thumb was negative.  Such was taken in conjunction with a right thumb injury sustained during skiing.  In May 1982 the Veteran injured his right little finger playing softball, an x-ray taken showed no significant abnormalities.  The STRs show no diagnosis of or treatment for Dupuytren's contracture.

Post-service treatment records include a February 2009 VA right hand tissue biopsy report.  The lesion of the right hand was suspected to be Dupuytren's.  A June 2012 treatment record notes mild right hand Dupuytren's contracture over the volar 3rd and 4th interspaces at the distal palmar crease but no loss of extension of the fingers.  The Veteran was neurovascularly intact except for general numbness of the left hand.  

On March 2014 VA examination, the Veteran reported right hand pain with gripping and squeezing.  The examiner noted the history of Dupuytren's contracture of the right hand in 2009 and 2012.  Upon review of the claims file, the examiner opined that the current right hand disability was less likely than not incurred in or caused by any claimed in-service injury, event, or illness.  The examiner reasoned that, in January 2009, the Veteran was examined and a right hand/palm lesion over the index finger was noted.  The STRs showed no diagnosis of Dupuytren's contracture in service.  The examiner noted that, while there was a mention of a right thumb sprain from a skiing accident, such resolved without sequela and was not related to area where the Dupuytren's was diagnosed.  The examiner noted that the right hand condition was diagnosed in 2009, almost 16 years after the Veteran's retirement from active duty.  She also indicated that the Veteran was approximately 53 years of age when he received his first diagnosis of Dupuytren's contracture.  She noted that, although there was no exact cause for Dupuytren's disease, there are certain risk factors that predispose one to being afflicted with the condition, to include males, over age 40, family history, families/individuals who descend from Northern European or Scandinavian ancestors.  She noted the Veteran remotely reported trauma over the area, stating he remembers stabbing himself there with a pencil but no time frame was given.  There was no mention of cyst/masses/lesions or Dupuytren's contracture on his retirement physical. 

While the medical evidence of record shows that the Veteran has a diagnosis of right hand Dupuytren's contracture as noted in January 2009 and June 2012 treatment reports, as well as the most recent March 2014 VA examination report, the probative evidence of record demonstrates that such is not related to his service. In this regard, the Board places great probative weight on the March 2014 VA examiner's opinion that the Veteran's claimed condition was less likely related to any event incurred in service as there was no objective findings of right hand Dupuytren's contracture.  As such, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the March 2014 VA examiner's opinion. 

The Board notes that the Veteran has generally contended on his own behalf that his right hand disorder is related to his service.  The Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current right hand symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right hand disorder and any instance of his service, to be complex in nature.  See Woehlaert, supra. Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Specifically, the determination of etiology of a right hand disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system. 

Therefore, while the Veteran is competent to describe his purported symptoms of a right hand disorder during service as well as its current manifestations, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence. 

Moreover, the Veteran has offered only conclusory statements regarding the relationship between any in-service event and his current right hand disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's in-service right thumb injury as well as the current nature of his right hand disorder and noted there was no relationship.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  The Board notes to the extent that the Veteran has indicated that he has experienced right hand symptoms since service, such is not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and, therefore, accords no probative weight to such contentions.

In this regard, while the Veteran contends that he suffered from right hand pain since service, his service treatment records were negative for any additional right hand complaints after 1982 and he did not address any such symptoms in his February 1993 RMH.  Moreover, a February 1993 service discharge examination found the Veteran's upper extremities were normal upon clinical evaluation.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding any continuous in-service onset of right hand symptoms to be not credible.

Therefore, the Board finds that the Veteran's right hand disorder was not shown to be causally or etiologically related to any disease, injury, or incident during service, to include his in-service right thumb sprain.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hand disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

F.  Obstructive Sleep Apnea

The Veteran contends that his currently diagnosed obstructive sleep apnea is related to his military service.  

The Veteran's service treatment records are silent for any diagnoses or chronic symptoms of sleep apnea.  On February 1993 retirement examination, the Veteran denied any sleeping problems.

A treatment report from the Hardin Memorial Hospital dated in June 2010 shows that the Veteran has been diagnosed with obstructive sleep apnea that was confirmed by sleep studies and he has been prescribed a CPAP machine for treatment.

While the Veteran has a current diagnosis of sleep apnea, the Board finds that such  is not shown to be causally or etiologically related to any disease, injury, or incident during service.  In this regard, his service treatment records are negative for any complaints, treatment, or findings referable to such disorder.  Moreover, the Veteran denied trouble sleeping at the time of his February 1993 retirement examination.  Furthermore, while the Veteran is competent to report his observations with regards to symptomatology, i.e., sleeping difficulties since service, the Board finds that such statements are not credible.  In assessing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and, therefore, accords no probative weight to such contentions.

In this regard, the contemporaneous medical and lay evidence of record fails to document difficulty sleeping or other symptoms associated with sleep apnea.  Specifically, the Veteran's service treatment records are for any diagnoses or chronic symptoms of sleep apnea.  Moreover, upon his February 1993 retirement examination, the Veteran denied trouble sleeping.  Additionally, in his July 2010 claim, the Veteran indicated that sleep apnea began in 2010.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had symptoms associated with sleep apnea since his service separation are inconsistent with the contemporaneous evidence.  Accordingly, such statements are accorded no probative weight.
 
Moreover, there is no medical opinion linking sleep apnea to the Veteran's military service.  To the extent that the Veteran alleges that such disorder is related to his military service, the Board finds that the question regarding the potential relationship between the Veteran's sleep apnea and any instance of his military service to be complex in nature.  See Woehlaert, supra.  In this regard, the question of causation of sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's opinions are nonprobative evidence.  Therefore, service connection for sleep apnea is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

G.  TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356   (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medial one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities, but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).   

The Veteran's sole service-connected disability consists of tinnitus, rated as 10 percent.  As such, the Veteran does not meet the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16(a).  The Board notes, however, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In his VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) filed in November 2013, the Veteran reported education through high school and work experience as a surgical technician.  He reported therein that he became too disabled to work in April 2011 as a result of degenerative disc disease and early stage Alzheimer's disease due to concussion. 

The Board recognizes that the SSA has determined that the Veteran is disabled due to disorders of the back (degenerative).  However, the Board is not bound by decisions of other agencies, but instead is bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).  As such, while SSA records are pertinent, the VA has its own laws and regulations to consider in making the determination at issue, and is bound by such laws and regulations.  Id.  Therefore, a finding of unemployability or total disability by the SSA is not binding on VA.  See, e.g. Faust, supra.  Furthermore, the Veteran is not service-connected for a back disorder.  In fact, as noted previously, his sole service-connected disability is tinnitus.

With respect to evidence addressing the functional impact of the Veteran's service-connected disability, the most specific evidence in this regard is a March 2014 opinion by the VA examiner who conducted an examination in September 2010.  In the March 2014 opinion, she included that that the Veteran was not functionally incapacitated due to his service-connected tinnitus.  There is no medical or other competent opinion of record contradicting this conclusion.  Furthermore, the Veteran himself does not contend that his tinnitus renders him unemployable.  Rather, he has claimed that he is unemployable as a result of degenerative disc disease and early stage Alzheimer's disease due to concussion, disabilities for which service connection has not been established.

The sole fact that a claimant, as in the instant case, become unemployed or has difficulty obtaining employment is not sufficient for a grant of TDIU, and a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.  In this case, the weight of the evidence is simply against the conclusion that the Veteran's service-connected disability renders him incapable of working with consideration of his employment and educational history. 

In short therefore, and for the reasons stated above, the Board finds that the probative weight of the negative evidence, in particular, the conclusion following the March 2014 VA opinion as to the functional impacts of the service-connected tinnitus exceeds that of the positive with respect to the claim for TDIU.  As such, the benefit of the doubt doctrine is inapplicable with respect to this issue, and the claim for TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102; Gilbert, supra.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for chronic liver disease, to include hepatitis B, is denied.

Service connection for residuals of TBI is denied.

Service connection for a left shoulder disorder is denied.

Service connection for right hand disorder is denied.

Service connection for obstructive sleep apnea is denied.

A TDIU is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


